         Case 19-30495 Document 89 Filed in TXSB on 02/21/19 Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                    §
                                          §     CASE NO. 19-30495 (MI)
BURKHALTER RIGGING, INC., et al.,1        §
                                          §     CHAPTER 11
            DEBTORS.                      §
                                          §     JOINTLY ADMINISTERED
                                          §
******************************************************************************

      NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS BY
           THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

        PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors for

Burkhalter Rigging, Inc., et al. (the “Committee”) hereby appears through its counsel, Benjamin

W. Kadden and the law firm of Lugenbuhl, Wheaton, Peck, Rankin & Hubbard (“Proposed

Committee Counsel”). Proposed Committee Counsel hereby enters its appearance pursuant to

section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9010(b)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and requests that each of

the undersigned be added to the official mailing matrix and service lists in the above-captioned

chapter 11 case.

        Proposed Committee Counsel also requests, pursuant to Bankruptcy Rules 2002, 3017, and

9007 and section 1109(b) of the Bankruptcy Code, that copies of all papers served or required to

be served in these chapter 11 cases, including but not limited to, all notices (including those

required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC
(1151); and Burkhalter Transport, Inc. (2096). The address for all of the Debtors is 2193 Highway 45
South, Columbus MS 30701.
         Case 19-30495 Document 89 Filed in TXSB on 02/21/19 Page 2 of 3



statements, chapter 11 plans, disclosure statements and all other matters arising herein or in any

related adversary proceeding, at the addresses, telephone, and e-mail address set forth below:

          Official Committee of Unsecured Creditors for Burkhalter Rigging, Inc., et al.
                                  Attn: Benjamin W. Kadden
                       Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                                        601 Poydras St.
                                          Suite 2775
                                   New Orleans, LA 70130
                                   Telephone: 504.568.1990
                                   Facsimile: 504.310.9195
                                 E-mail: bkadden@lawla.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Bankruptcy

Rules specified above, but also includes, without limitation, orders and notices of any application,

complaint or demand, motion, petition, pleading or request, and answering or reply papers filed in

these cases, whether formal or informal, written or oral, and whether served, transmitted or

conveyed by mail, e-mail, hand delivery, telephone, telegraph, telex, or otherwise filed or made

with regard to the above-captioned chapter 11 cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of papers shall not be deemed or construed to be a waiver of any of the rights of the

Committee, including, without limitation, to (i) request that final orders in non-core proceedings

be entered only after de novo review by a higher court; (ii) demand trial by jury in any proceeding

in this case, or any case, controversy, or adversary proceeding related to this case; or (iii) request

withdrawal of the reference in any matter subject to mandatory or discretionary withdrawal, all of

which rights are expressly reserved and not waived.

Dated: February 21, 2019.




                                                  2
        Case 19-30495 Document 89 Filed in TXSB on 02/21/19 Page 3 of 3



                                             Respectfully submitted,

                                             /s/ Benjamin W. Kadden
                                             LUGENBUHL, WHEATON, PECK,
                                               RANKIN & HUBBARD
                                             BENJAMIN W. KADDEN (TX #24077542)
                                             STEWART F. PECK (La. 10403), Pro Hac Vice
                                             Motion Pending
                                             MEREDITH S. GRABILL (La. #35484), Pro Hac
                                             Vice Motion Pending
                                             JOSEPH P. BRIGGETT (La. #33029), Pro Hac
                                             Vice Motion Pending
                                             JAMES W. THURMAN (La. #38494), Pro Hac
                                             Vice Motion Pending
                                             601 Poydras Street, Suite 2775
                                             New Orleans, LA 70130
                                             Telephone: (504) 568-1990
                                             E-mail:speck@lawla.com;bkadden@lawla.com;
                                             mgrabill@lawla.com; jbriggett@lawla.com;
                                             jthurman@lawla.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2019, a true and correct copy of the foregoing Notice
was served on all parties registered to receive notice via this Court’s CM/ECF notice as well as on
the parties listed below via U.S. Mail and the Court’s CM/ECF system.

 Burkhalter Rigging, Inc.                           Stephen Douglas Statham
 16525 FM 521                                       Office of the United States Trustee
 Rosharon, TX 77583                                 515 Rusk St., Suite 3516
                                                    Houston, Texas 77002

 Counsel for Debtor:                                Counsel for Debtor:
 Jack G. Haake                                      Marcus A. Helt
 Foley & Lardner LLP                                Foley & Lardner LLP
 3000 K Street NW                                   2021 McKinney Avenue
 Suite 600                                          Suite 1600
 Washington, D.C. 20007-5109                        Dallas, TX 75201



                                             __/s/ Benjamin W. Kadden____________________


                                                3
